DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Applicant submits claim 1 is not obvious in view of the teaching of Schultz. Applicant argues the claim requires first insulators to absorb electrical energy wherein the first insulators are constructed of an electrically capacitive material. Applicant states that capacitive materials are generally known and would therefore be understood by on of ordinary skill in the art and has defined capacitive as collecting and holding an electrical charge. Applicant also argues the rejection relies specifically on electrically conductive material, such as stainless steel as a capacitive material. These arguments are not persuasive.
Applicant specification provides “each of the first insulators is comprised of an electrically capacitive material to absorb static electrical energy in the user’s body” (page 2 of specification) and “each of the first insulators 30 is comprised of an electrically capacitive material to absorb static electrical energy in the user’s body” (page 4 of specification). As explained in the office action mailed 4/20/2022, Applicant’s disclosure is silent with respect to the specific material used to form the “electrically capacitive material.” 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification and the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition (MPEP 2173.01). Presently, not special definition is applied. 
The broadest reasonable interpretation is applied to the term “capacitive material.” For example, US 2019/0282446 A1 to Rouse is concerned with a device constructed of layers comprising a capacitive materials (para 0014 of Rouse). More specifically, Rouse defines capacitive materials as “any suitable material containing at least one layer of electrically conductive material or any material that is impregnated and/or metalized with conductive material” (para 0126 of Rouse). US 2018/0196595 A1 to Adderly is concerned with a device constructed of “capacitive materials” (para 0021). Specifically, Adderly provides the body of the computing device comprises one or more capacitive materials (e.g., glass, metal and glass, composite capacitive material, etc.) (para 0021). 
It is also noted that Applicant is not attempting to claim capacitor. In the classic sense, the physical form and construction of fixed capacitors contains at least two electrical conductors often in the form of metallic plates or surfaces. Nonetheless, attention is also directed to US 2017/0010433 A1 to Hotaling teaching first and second capacitive elements can be made from any suitable capacitive materials including iron, titanium, nickel, chromium, copper aluminum, silver, silicon, and any other suitable metals or alloys thereof (para 0064 of Hotaling). One skilled in the art would understand many of these materials are conductive in the general sense and would also include stainless steel. 
	Finally, with respect to the term “conductive,” as used in the teaching reference below, it is noted in the art that practically every material has at least some degree of conductivity.  See “Table of Electrical Resistivity and Conductivity” below from thoughtco.com. Even materials thought of as being an insulators possess, in the technical sense, some measurable conductivity. Therefore, simply because a material is considered conductive does not necessarily mean the material is not a capacitive material. Applicant’s arguments are not persuasive. 


    PNG
    media_image1.png
    864
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    912
    596
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,429,394 B2 to Schultz (hereinafter “Schultz”). 
	For claim 1, Schultz does not specifically disclose an electrostatic discharge protection assembly being configured to inhibit electrostatic discharge between a user and an electronic device, said assembly comprising: a shirt being worn on a user when the user is working with electronic equipment that is sensitive to electrostatic discharge. 
	However, Schultz does teach a vest 10 protecting the wearer from an energy weapon (col. 4, lines 32-35). Schultz explains that while an aspect of the protection garment can be in the form of a vest, any type of garment configured to protect to provide protection, including shirts and overcoats and may consist of any of the protective fabrics described (col. 4, lines 42-58). It would have been obvious to one of ordinary skill in the art for the vest to take the form of a shirt worn on a user as the reference intends. One skilled in the art would understand Schultz’s shirt also is configured to inhibit electrostatic discharge between a user and electronic devices since Schultz’s shirt teaches the claimed structure, as explained below. 
Schultz does not specifically disclose: a set of first insulators, each of said first insulators being woven into fabric of said shirt, each of said first insulators being comprised of an electrically capacitive material wherein each of said first insulators is configured to absorb static electrical energy in the user's body; and a set of second insulators, each of said second set of insulators being woven into fabric of said shirt, each of said second insulators being comprised of an electrically insulating material wherein each of said second insulators is configured to inhibit electrical communication between the electronic device and said first insulators thereby reducing the potential for electrostatic discharge between the user and the electronic device.  
It is noted Applicant’s disclosure is silent with respect to the specific material used to form the electrically capacitive material and the electrically insulating material. Schultz, however, does teach the garment comprises an outer layer 18 made from a variety of materials, including cotton for example, that is coated with a material to improve its resistance to electric current (col. 4, lines 49-62) which essentially functions as an electrically insulating material. Schultz also teaches the garment comprises an inner layer, or liner 20, constructed of a second fabric (col. 4, lines 49-52) comprising strands with electrically conductive fibers (col. 5, lines 30-37) such as stainless steel (col. 5, line 66 to col. 6, line 3) which essentially functions as an electrically capacitive material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Schultz would be able to preformed the claimed function since Schultz teaches the claimed structure. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).

For claim 2, Schultz teaches the assembly according to claim 1, wherein said shirt has a body portion and a pair of sleeves, said body portion having a bottom edge, each of said sleeves having a cuff and an elbow, said shirt having an inside surface and an outside surface (Schultz teaches a shirt, as discussed above, and one skilled in the art would understand these claimed elements are all inherent features of a shirt worn by a wearer). 

For claim 3, Schultz teaches the assembly according to claim 2, wherein each of said first insulators is integrated into said inside surface of said shirt wherein each of said first insulators is configured to be in electrical communication with the user's body when said shirt is worn (layer 20 is an inner layer, or liner of the shirt worn by a wearer and is constructed of a second fabric, col. 4, lines 49-54).  

For claim 4, Schultz teaches the assembly according to claim 3, wherein said first set of insulators is distributed around said bottom edge of said body portion, said first set of insulators being distributed around said cuff of each of said sleeves, said first set of insulators being distributed on said elbow of each of said sleeves (inner layer 20 is the inner layer of the shirt of Schultz, and said liner includes the above recited elements, since they are inherent locations of a shirt).   

For claim 5, Schultz teaches the assembly according to claim 2, wherein each of said second insulators is integrated into said outside surface of said shirt wherein each of said second insulators is configured to be in electrical communication with the electronic equipment when the electronic equipment touches said shirt (layer 18 is the outer layer of the shirt worn by a wearer and is constructed of a first fabric, col. 4, lines 49-54). 

For claim 6, Schultz teaches the assembly according to claim 5, wherein said second set of insulators is distributed around said bottom edge of said body portion, said second set of insulators being distributed around said cuff of each of said sleeves, said second set of insulators being distributed on said elbow of each of said sleeves (outer layer 18 is the outer layer of the shirt of Schultz, and  said outer layer includes the above recited elements, since they are inherent locations of the shirt). 

	For claim 7, Schultz does not specifically disclose an electrostatic discharge protection assembly being configured to inhibit electrostatic discharge between a user and an electronic device, said assembly comprising: a shirt being worn on a user when the user is working with electronic equipment that is sensitive to electrostatic discharge. 
However, Schultz does teach a vest 10 protecting the wearer from an energy weapon (col. 4, lines 32-35). Schultz explains that while an aspect of the protection garment can be in the form of a vest, any type of garment configured to protect to provide protection, including shirts and overcoats and may consist of any of the protective fabrics described (col. 4, lines 42-58). It would have been obvious to one of ordinary skill in the art for the vest to take the form of a shirt worn on a user as the reference intends. One skilled in the art would understand Schultz’s shirt also is configured to inhibit electrostatic discharge between a user and electronic devices since Schultz’s shirt teaches the claimed structure, as explained below. 
Schultz continues to teach: said shirt having a body portion and a pair of sleeves, said body portion having a bottom edge, each of said sleeves having a cuff and an elbow, said shirt having an inside surface and an outside surface (as explained above, Schultz teaches a shirt, and one skilled in the art would understand these claimed elements are all inherent features of a shirt worn by a wearer). 
Schultz does not specifically disclose: a set of first insulators, each of said first insulators being woven into fabric of said shirt, each of said first insulators being integrated into said inside surface of said shirt wherein each of said first insulators is configured to be in electrical communication with the user's body when said shirt is worn, each of said first insulators being comprised of an electrically capacitive material wherein each of said first insulators is configure to absorb static electrical energy in the user's body, and a set of second insulators, each of said second set of insulators being woven into fabric of said shirt, each of said second insulators being integrated into said outside surface of said shirt wherein each of said second insulators is configured to be in electrical communication with the electronic equipment when the electronic equipment touches said shirt, each of said second insulators being comprised of an electrically insulating material wherein each of said second insulators is configured to inhibit electrical communication between the electronic device and said first insulators thereby reducing the potential for electrostatic discharge between the user and the electronic device. 
It is noted Applicant’s disclosure is silent with respect to the specific material used to form the electrically capacitive material and the electrically insulating material. Schultz, however, does teach the garment comprises an outer layer 18 made from a variety of materials, including cotton for example, that is coated with a material to improve its resistance to electric current (col. 4, lines 49-62) which essentially functions as an electrically insulating material. Schultz also teaches the garment comprises an inner layer, or liner 20, constructed of a second fabric (col. 4, lines 49-52) comprising strands with electrically conductive fibers (col. 5, lines 30-37) such as stainless steel (col. 5, line 66 to col. 6, line 3) which essentially functions as an electrically capacitive material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Schultz would be able to preformed the claimed function since Schultz teaches the claimed structure. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).
Schultz continues to teach: said first set of insulators being 7distributed around said bottom edge of said body portion, said first set of insulators being distributed around said cuff of each of said sleeves, said first set of insulators being distributed on said elbow of each of said sleeves (inner layer 20 is the inner layer of the shirt of Schultz, and said liner includes the above recited elements, since they are inherent locations of a shirt); and said second set of insulators being distributed around said bottom edge of said body portion, said second set of insulators being distributed around said cuff of each of said sleeves, said second set of insulators being distributed on said elbow of each of said sleeves (outer layer 18 is the outer layer of the shirt of Schultz, and  said outer layer includes the above recited elements, since they are inherent locations of the shirt).  

For claim 8, Schultz teaches the assembly according to claim 7, wherein said set of first insulators is distributed over an entirety of said body portion and each of said sleeves (layer 20 is an inner layer, or liner of the shirt worn by a wearer and is constructed of a second fabric, col. 4, lines 49-54).

For claim 9, Schultz teaches the assembly according to claim 7, further comprising said set of second insulators is distributed over an entirety of said body portion and each of said sleeves (layer 18 is the outer layer of the shirt worn by a wearer and is constructed of a first fabric, col. 4, lines 49-54). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732